      Case 4:20-cr-00269-Y Document 22 Filed 03/26/21   Page 1 of 7 PageID 202



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                        FORT WORTH DIVISION

UNITED STATES OF AMERICA, §
                          §
v.                        §                 CRIMINAL NO. 4:20-CR-269-Y
                          §
ERIC PRESCOTT KAY (01)    §


       UNOPPOSED MOTION TO CONTINUE TRIAL AND EXTEND
                   PRETRIAL DEADLINES

TO THE HONORABLE TERRY R. MEANS
SENIOR UNITED STATES DISTRICT JUDGE FOR THE
NORTHERN DISTRICT OF TEXAS

         COMES NOW, ERIC PRESCOTT KAY (1), Defendant, by and

through his attorney of record, WM. REAGAN WYNN, and moves

this Court to continue the current trial date until at least August 2,

2021, with a commensurate extension of all pretrial deadlines. In

support thereof, Defendant would show the Court the following:

(1)      The indictment in this case was returned October 15, 2020.

         Pursuant to this Court’s Order Granting Joint Motion to

         Continue entered November 13, 2020, (ECF No. 18), trial in

         this matter is scheduled to begin April 19, 2021.

(2)      The Government has produced voluminous discovery to

         undersigned counsel as follows:

             UNOPPOSED MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                   PAGE 1 OF 7
Case 4:20-cr-00269-Y Document 22 Filed 03/26/21      Page 2 of 7 PageID 203



    (A) On February 3, 2021, undersigned counsel procured an

            external computer hard drive containing approximately

            185 GB of email archive les;

    (B) On the afternoon of Friday, February 12, 2021, a

            re p re s e n t a t i ve o f t h e G ove r n m e n t i n f o r m e d

            undersigned counsel via email a second external

            computer hard drive was available to be picked up.

            Undersigned counsel was unable to arrange to retrieve

            the hard drive on February 12, 2021, and planned to

            retrieve it on February 15, 2021. Due to severe winter

            weather, the United States Attorney’s O ce in Dallas

            was closed the week of February 15, 2021, and

            undersigned counsel was unable to retrieve the drive

            until Monday, February 22, 2021. The second drive

            contains approximately 7,800 separate digital                   les

            totaling over 24,000 pages of law enforcement reports,

            expert reports,       nancial records, telephone records,

            and other records obtained via grand jury subpoena;

    (C) On March 25, 2021, a representative of the Government

            informed undersigned counsel via email approximately



         UNOPPOSED MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                               PAGE 2 OF 7
    fi
              fi
                                   ffi
                                               fi
       Case 4:20-cr-00269-Y Document 22 Filed 03/26/21   Page 3 of 7 PageID 204



                  100 pages of additional discovery have been made

                  available via an online download.

     (3)   Undersigned counsel for Mr. Kay, Wm. Reagan Wynn, was

           retained to represent Mr. Kay as local co-counsel to Michael

           Molfetta, California Bar #151992, 1503 S. Coast Drive, Suite

           202, Costa Mesa, CA 92626. Mr. Molfetta represented Mr. Kay

           during the investigation resulting in the indictment in this

           matter and has continued to advise Mr. Kay although he has

           not formally entered his appearance as counsel of record in

           this matter as of this date. Undersigned counsel anticipates

           Mr. Molfetta will shortly seek admission to this Court pro hac

           vice for purposes of acting as Mr. Kay’s lead counsel in trial of

           this matter.

     (4)   Undersigned counsel and Mr. Molfetta have begun the

           laborious process of reviewing the voluminous discovery

           provided by the Government. While the discovery as

           produced by the Government is organized in such a way that

           speci c categories of discovery can be located with

           comparative ease, it is still necessary to for undersigned

           counsel and Mr. Molfetta to review, in detail, all of the

           materials produced. As of the date of the ling of this Motion,
               UNOPPOSED MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                     PAGE 3 OF 7
fi
                                        fi
  Case 4:20-cr-00269-Y Document 22 Filed 03/26/21   Page 4 of 7 PageID 205



      undersigned counsel and Mr. Molfetta anticipate it will be

      necessary to expend a signi cant amount of additional

      professional time and e ort to fully reviewing and analyzing

      the discovery materials.

(5)   Undersigned counsel is in the process of interviewing possible

      expert witnesses in the     eld of forensic toxicology to review

      materials obtained by undersigned counsel from the

      Government on February 22, 2021. Based on his progress To

      date, undersigned counsel anticipates it will require at least an

      additional 30 days, until the last week of April 2021, to retain

      forensic toxicologists to act as consultants and/or potential

      expert witnesses for the defense in this matter.

(6)   In sum, undersigned counsel and Mr. Molfetta believe they will

      require an additional approximately 90 days to adequately

      review discovery, conduct an independent investigation, and

      otherwise prepare for trial in this matter.

(7)   Defendant respectfully submits the ends of justice served by

      granting the requested continuance outweigh the best

      interest of the public and the defendant in a speedy trial. See

      18 U.S.C. § 3161(h)(7)(A). Denial of the requested continuance

      will almost assuredly result in a miscarriage of justice because
          UNOPPOSED MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                PAGE 4 OF 7
               ff
                    fi
                         fi
            Case 4:20-cr-00269-Y Document 22 Filed 03/26/21   Page 5 of 7 PageID 206



                undersigned counsel and Mr. Molfetta are unable to fully

                review and analyze the discovery produced by the

                Government and also conduct necessary independent

                investigation into matters raised in the discovery under the

                current schedule. See 18 U.S.C. § 3161(h)(7)(B)(i). As such,

                undersigned counsel and Mr. Molfetta require additional time

                of e ective preparation of this matter for trial taking into

                account the exercise of due diligence. See 18 U.S.C. § 3161(h)

                (7)(B)(iv).

          (8)   This request is not made for purposes of delay, rather, it is

                made in the interests of justice.

          (9)   The parties of have identi ed the following potential con icts

                for trial over the period from the date of the           ling of this

                motion through 90 days after the current trial date of April 19,

                2021:

                 (A) In addition to his criminal defense practice, Michael

                        Molfetta devotes a portion of his professional time and

                        e ort to serving as an agent for professional baseball

                        players. As part of his professional baseball agency, Mr.

                        Molfetta annually spends the majority of the month of

                        July on the east coast of the United States scouting
                    UNOPPOSED MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                          PAGE 5 OF 7
ff
     ff
                              fi
                                                     fi
                                                               fl
  Case 4:20-cr-00269-Y Document 22 Filed 03/26/21   Page 6 of 7 PageID 207



            and recruiting players playing in various Collegiate

            Summer Leagues. The annual July scouting and

            recruiting activities are the only time in the year Mr.

            Molfetta recruits potential clients for his agency and

            missing the opportunity to scout and recruit players

            will irreparably damage his agency. Accordingly, Mr.

            Molfetta has previously planned to spend the month of

            July 2021 scouting and recruiting as per his normal

            professional routine; and,

      (B) Counsel for the Government are unavailable the weeks

            of August 30, 2021, and September 6, 2021.

     WHEREFORE, PREMISES CONSIDERED, Defendant Eric

Prescott Kay (01) respectfully prays the current trial date of April

19, 2021, be continued until at least August 2, 2021, or for another

date as the Court might otherwise direct, and the associated

pretrial deadlines be extended for a corresponding period of time.

                                  Respectfully Submitted,

                                  /s/ Wm. Reagan Wynn
                                  Wm. Reagan Wynn
                                  Texas State Bar Number: 00797708
                                  Reagan Wynn Law, PLLC
                                  5049 Edwards Ranch Rd, Floor 4
                                  Fort Worth, Texas 76109

         UNOPPOSED MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                               PAGE 6 OF 7
       Case 4:20-cr-00269-Y Document 22 Filed 03/26/21   Page 7 of 7 PageID 208



                                       Telephone: (817) 900-6800
                                       rw@reaganwynn.law
                                       ATTORNEY FOR ERIC PRESCOTT KAY

                        CERTIFICATE OF CONFERENCE

          I hereby certify that on March 26, 2021, I conference was held
     with Assistant United States Attorneys Lindsey Beran and Errin
     Martin and the Government’s position on this Motion is as follows:

          While the United States is not opposed to a continuance
          of the trial date in this matter, the Government is not
          agreeing to or joining in any statements by the
          defendant regarding his bases for the motion to
          continue. Assuming the Court is inclined to grant
          defendant’s motion to continue, the United States would
          propose a continuance of the trial setting to July 12,
          2021. In the alternative, to the extent defense counsel is
          unavailable the month of July, the Government requests
          a trial setting of August 2, 2021. In addition, the
          Government is unavailable the weeks of August 30 and
          September 6.

                                       /s/ Wm. Reagan Wynn
                                       WM. REAGAN WYNN

                           CERTIFICATE OF SERVICE

          I hereby certify that on March 26, 2021, I electronically led
     the foregoing document using the Court’s CM/ECF system, thereby
     e ecting service on attorneys of record.

                                       /s/ Wm. Reagan Wynn
                                       WM. REAGAN WYNN




              UNOPPOSED MOTION TO CONTINUE TRIAL AND EXTEND PRETRIAL DEADLINES
                                                                    PAGE 7 OF 7
ff
                                                                 fi
